 

 

Exhibit 10.2

 

 



LOCK-UP AGREEMENT

 

(Holder: ___________________)

 

Dated as of [__________], 2019

 

This Lock-Up Agreement (this “Agreement”) is dated as of the date first set
forth above (the “Effective Date”), and is entered into by and between
Reliability Incorporated, a Texas corporation (the “Company”) and
[_____________________] (the “Holder”).

 

WHEREAS, as of the Effective Date, the Holder previously held, or has acquired,
certain shares of common stock, no par value per share of the Company pursuant
to the Merger Agreement, dated as of September 18, 2019, by and among the
Company, R-M Merger Sub, a Virginia corporation and a wholly owned subsidiary of
the Company, The Maslow Media Group, Inc., a Virginia corporation, Jeffrey
Eberwein, Naveen Doki and Silvija Valleru (the “Merger Agreement”), with such
shares of common stock acquired or previously held by the Holder being referred
to herein as the “Shares” and listed within Attachment A herein; and

 

WHEREAS, the execution and delivery of this Agreement by the Holder are required
as a condition to the closing of the transactions contemplated in the Merger
Agreement and the Holder agrees that it shall benefit from the successful
completion of the transactions contemplated in the Merger Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

 

1.Representations and Warranties. The Holder hereby represents and warrants that
the Holder has full power and authority to enter into this Agreement. This
Agreement and the terms, covenants, provisions and conditions hereof shall be
binding upon, and shall inure to the benefit of, the respective heirs,
successors and assigns of the parties hereto.

 

2.      Lock-Up. For a period from the Effective Date until the twelve month
anniversary of the Effective Date (the “Lock-Up Period”), Holder will not,
directly or indirectly:

 

(a)offer for sale, sell, pledge or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any of the Shares;

 

(b)enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Shares, whether any such transaction is to be settled by delivery of Shares
or other securities, in cash or otherwise; or

 

(c)publicly disclose the intention to do any of the foregoing.

 



 1 

 

 

 

3.      Exclusions. The provisions of Section 2 shall not apply to:
(i) transfers of Shares as a bona fide gift; (ii) transfers of Shares to any
trust, partnership, limited liability company or other entity for the direct or
indirect benefit of the Holder or the immediate family of the Holder;
(iii) transfers of Shares to any beneficiary of the Holder pursuant to a will,
trust instrument or other testamentary document or applicable laws of descent;
(iv) transfers of Shares to the Company by way of repurchase or redemption;
(v) transfers of Shares to any Affiliate (as defined in the Merger Agreement) of
the Holder; or (vi) transfers of Shares by the Holder pursuant to an
underwritten secondary offering provided that, in the case of any transfer or
distribution pursuant to clause (i), (ii), (iii), or (v) or (vi) above, each
donee, distributee or transferee shall sign and deliver to the Company, prior to
such transfer, a lock-up agreement substantially in the form of this Agreement.
For purposes of this Agreement, “immediate family” shall mean any relationship
by blood, marriage, domestic partnership or adoption, not more remote than first
cousin. The Lock Up Period of the Original Holder will be transferred to any
transfer permitted under Section 3.

 

4.Right to Decline Transfer.

 

(a)The Company and its transfer agent on its behalf are hereby authorized
(a) subject to the provisions of Section 4(b), to decline to register any
transfer of securities if such transfer would constitute a violation or breach
of this Agreement and (b) to imprint on any certificate representing Shares a
legend describing the restrictions contained herein or customarily notate within
the transfer agent records if shares are held in book entry form, substantially
in the form as follows: “THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN
COMPLIANCE WITH THE TERMS OF A LOCK-UP AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE SHARES).
THE SECRETARY OF THE COMPANY WILL, UPON WRITTEN REQUEST, FURNISH A COPY OF SUCH
AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.” Subject to the provisions of
Section 4(b), the Holder hereby authorizes the Company and its transfer agent,
during the Lock-Up Period, to place stop-transfer restrictions on the stock
register and other records relating to the Shares.

 

(b)Notwithstanding Section 4(a), the Company will not decline to register any
transfer of securities which otherwise complies with the provisions of this
Agreement with respect to any transfer by Holder from one account to another
brokerage account beneficially owned by the Holder. In the event that the Holder
requests a transfer of the shares to a brokerage account the Company will
provide and execute such documents as customarily requested by transfer agent
and reasonably requested by broker to permit such transfer. After the expiration
of the Lock-Up Period the Company will provide and execute such documents as
customarily requested by transfer agent and customarily requested by the broker
to permit the removal of the legend.

 

5.Notices. All notices, consents, approvals, requests and other communications
hereunder shall be in writing and shall be deemed given when delivered
personally, one (1) day after being delivered to an overnight courier or when
sent by email with return receipt requested and received (with a confirmatory
copy sent by overnight courier) to the parties at the addresses and email
addresses set forth below (or at such other address or email address for a party
as shall be specified by like notice):

 



 2 

 

 

 

If to the Company:

 

Reliability Incorporated

Attn: Suresh Venkat D.

22 Baltimore Road

Rockville, MD 20850

Email: Suresh@VIVOSCORP.com

 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: Laura Anthony and John Cacomanolis

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Emails: lanthony@anthonypllc.com

jcacomanolis@anthonypllc.com

 

If to Holder, to the address as set forth on the signature page hereof.

 

6.Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be conformed to prevailing law
rather than voided, if possible, in order to achieve the intent of the parties
and, in any event, the remaining provisions of this Agreement shall remain in
full force and effect and shall be binding upon the parties hereto.

 

7.Amendment. This Agreement may be amended or modified by written agreement
executed by the Holder and the Company.

 

8.Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

9.Governing Law. The terms and provisions of this Agreement shall be construed
in accordance with the laws of the State of Texas, without application of the
conflict of laws provisions thereof.

 

10.Counterparts. This Agreement may be executed in facsimile and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.

 

[Signatures appear on following page]

 



 3 

 

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused this Agreement to be
duly executed as of the Effective Date.

 

 

Reliability Incorporated

 

By: ________________________

Name: ________________________

Title: ________________________

 

 

Holder: ________________________

 

 

By: _________________________

Name: _________________________

 

Address for notices:

 

_________________________

_________________________

_________________________

_________________________

Email: _________________________

 

 

 4 

 



 

ATTACHMENT A

 

Holder Name: __________________________

 

Number of Shares subject to Agreement: __________________________

 

 

 

 

 

 



 5 

 

 

